EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Blue Holdings, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 relating to the registration of 625,000 shares of common stock of Blue Holdings Inc. and Subsidiaries, of our report dated March 27, 2007, relating to the financial statements of Blue Holdings, Inc. as of December 31, 2006 and 2005which appear in the Company’s report on Form 10-KSB filed with the Securities and Exchange Commission on April 2, 2007. /s/ Weinberg & Company, P.A. Weinberg & Company, P.A. Certified Public Accounts Los Angeles, CA December 6, 2007
